PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered on February 6, 2014, in Duval County Circuit Court case numbers 2013-CF-007382, 2013-CF-007383, 2013-CF-007384, 2013-CF-7573, 2013-CF-007610, and 2013-CF-007957, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in each of the foregoing cases. If petitioner qualifies for the appointment of-counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeals authorized by this opinion.
WOLF, WETHERELL, and BILBREY, JJ., concur.